Citation Nr: 0012032	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  96-48 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to August 5, 1993, for 
a 100 percent evaluation for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1968.  

The Board notes in passing that at the hearing on appeal 
testimony was received concerning the veteran's dates of 
service in the Republic of South Vietnam.  The veteran's DA 
Form 20, Enlisted Qualification record, that records his 
pertinent duties and assignments, shows duty in the Republic 
of South Vietnam from July 1966 to July 1967 and from March 
to November 1968.  Both tours were with aviation units.  
These dates and duties are consistent with his other records 
and there is no basis for further development in this regard 
in light of the issue before the Board. 

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In May 1988, the veteran filed his initial claim seeking 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

3.  In a January 1990 rating determination, the veteran was 
awarded service connection for PTSD.  He was awarded a 
10 percent evaluation for PTSD from May 23, 1988.  The 
veteran was notified of this determination in February 1990.  
A timely notice of disagreement to the January 1990 rating 
determination was not received from the veteran.  

4.  On March 29, 1991, the veteran petitioned for a 
reevaluation of his service-connected PTSD.  

5.  In a May 1991 VA evaluation, it was determined that the 
veteran had PTSD to a "mild degree."  

6.  In a June 1991 determination, the RO denied the claim for 
an increased evaluation for PTSD.  A timely notice of 
disagreement to this determination was not received from the 
veteran.  

7.  An August 5, 1993, outpatient treatment report noted the 
veteran's difficulties associated with PTSD.  Based on this 
outpatient treatment report, the RO, in an October 1994 
rating determination, awarded the veteran a 30 percent 
disability evaluation for his PTSD from August 5, 1993.  In 
an April 1997 rating determination, the RO revised its 
evaluation and awarded the veteran a 100 percent disability 
evaluation from August 5, 1993.  

8.  Clear and unmistakable error in any RO determination is 
not found.  


CONCLUSION OF LAW

An effective date earlier than August 5, 1993, for a 
100 percent evaluation for PTSD is not warranted.  
38 U.S.C.A. §§ 5107, 5110, 7104, 7105 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.104, 3.105, and 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed his initial claim seeking service 
connection for PTSD in May 1988.  Medical evidence was 
obtained and the RO, in a January 1990 rating determination, 
awarded the veteran service connection for PTSD. The veteran 
was notified of this determination in February 1990 and the 
notification was resent to a second address.  The first 
address was that used to notify the veteran to report for 
examination in October 1989, and the veteran did report for 
that examination.  The second address was the same as that 
provided by the veteran in October 1989 both on his 
examination report form and a communication to VA canceling a 
direct deposit of his monetary award.  This was the most 
recent address of record.   There is no indication that the 
veteran failed to receive notice of the January 1990 rating 
determination.  

In March 1991, the veteran requested a reevaluation of his 
service-connected PTSD.  Additional medical records were 
obtained.  Among the records obtained at this time was an 
August 1988 hospitalization report indicating treatment for 
chronic alcohol abuse and drug dependence.  No reference was 
made to PTSD.  

In a May 1991 VA evaluation, the veteran's history of drug 
and alcohol abuse was clearly noted.  The examiner reported 
that the veteran did not bring up any other subjects relating 
to PTSD on his own.  The examiner stated, in pertinent part:  

This 45-year-old Veteran, currently 10% 
service connected for [PTSD], has asked 
for reconsideration for his [PTSD].  
However, during the examination, he 
emphasized the financial stress which he 
and his family are suffering at this time 
and really does not give any basis for a 
more serious impression of his [PTSD].  
He is thought to have a personality 
disorder, possibly drinks to excess, and 
[has PTSD] of a mild degree.

Based on this evaluation, the RO, in a June 1991 rating 
determination, denied the veteran's claim of entitlement to 
an increased evaluation for his PTSD.  The veteran was 
notified of this determination that month.  That notification 
was mailed to the most recent address in the record, which 
was also the address used by the veteran at his VA 
examination just over five weeks before the date of the 
notice.

In November 1993, the veteran sought an increased evaluation 
in his service-connected PTSD.  Additional medical records 
were obtained.  These medical records included the August 5, 
1993, medical report noting the veteran's difficulties.  This 
August 5, 1993, outpatient treatment report, the basis for 
the RO's determination that the veteran was entitled to a 
100 percent disability evaluation for PTSD, makes little 
reference to PTSD or PTSD-related symptoms.  Nevertheless, 
the RO, in an October 1994 rating determination, increased 
the PTSD evaluation from 10 percent to 30 percent disabling 
from August 5, 1993.  The RO later revised its determination 
in an April 1997 rating determination, awarding the veteran a 
100 percent total disability evaluation based on PTSD from 
August 5, 1993.  

Additional treatment records and statements from the veteran 
were submitted following the rating determination that 
awarded a 100 percent disability evaluation for his PTSD.  

In August 1996, the veteran petitioned for an earlier 
effective date of award of increased compensation.  The 
veteran indicated that he was totally disabled in 1987.  
Submitted during this time were statements from health care 
providers dated well after the February 1990 and June 1991 
rating determinations that note the veteran's difficulties 
associated with his PTSD.  Several health care providers 
report that the veteran suffered from these symptoms since he 
left Vietnam.  Health care providers noted that the veteran 
may have suffered from severe symptoms of PTSD from, at the 
very least, 1988.  

At a hearing held before a hearing officer at the RO in June 
1999, the veteran reported the difficulties he was having 
with his PTSD prior to August 5, 1993.  He reiterated these 
contentions at a hearing held before the undersigned in April 
2000.  The veteran testified that he did not appeal the 
initial rating determination because he was afraid to 
endanger the compensation he was receiving at that time.  The 
veteran contended that he had PTSD since he left Vietnam.  He 
also indicated that health care providers had informed him in 
1988 that he was unemployable that year.  The veteran 
contended that he was not currently in treatment for his PTSD 
at this time.  

At this hearing, the veteran appears to contend that he did 
not receive notification of the rating actions of 1990 or 
1991.  He indicates that he had been arrested and 
incarcerated during this time.  When asked whether he had 
informed the VA that he had been incarcerated, the veteran 
responded in the negative.  

The veteran and his representative were requested to provide 
any arguments regarding clear and unmistakable error in the 
previous rating determinations of 1990 and 1991.  The 
veteran's representative responded that he had no argument to 
present regarding clear and unmistakable error in the 
previous rating determinations.  


Analysis

The veteran contends that his initial claim for VA 
compensation should have provided him with an award of 
100 percent for PTSD from May 1988.  However, both of the 
RO's determinations in February 1990 and June 1991 are final 
in the absence of clear and unmistakable error (CUE).  

Under 38 C.F.R. § 3.105(a) (1999), CUE in a prior, unappealed 
RO decision may be found.  CUE may also be found in a prior 
Board decision.  See § 1(b) of Pub. L. 1095-111 (Nov. 21, 
1997).  Under 38 C.F.R. § 3.105(a) (1999), a prior decision 
must be reversed or amended where evidence establishes 
"clear and unmistakable error".  For CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time for the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
consistently stressed the rigorous nature of the concept of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable error 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the RO evaluated the facts is inadequate to raise the claim 
of clear and unmistakable error.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).   The Board has reviewed the record with 
this guidance in mind and finds that there has been no 
allegation has been made that would be adequate to raise a 
valid claim of CUE in either decision.  

The veteran has submitted several recent medical opinions 
regarding the nature and extent of his service-connected PTSD 
in 1988 or earlier.  The January 1996 and September 1997 
medical opinions, however, did not exist at the time the RO 
evaluated the veteran's claim in February 1990 or June 1991.  
Consequently, they cannot be the basis to determine that 
these rating determinations were clearly and unmistakably 
wrong based upon the record that was before the RO at the 
time of the determinations.  The medical evidence that did 
exist in February 1990 included a hospitalization report of 
August 1988 with relevant diagnosis of drug and alcohol 
abuse, and a medical opinion on examination in 1989 that the 
PTSD was mild.  The evidence at the time of the June 1991 
determination included the May 1991 VA evaluation, which 
found little evidence to support the conclusion that the 
veteran was entitled to even a 10 percent evaluation for 
PTSD.   In view of these considerations, the February 1990 
and June 1991 determinations did not contain CUE.   

The veteran appears to contend that he did not receive notice 
of the February 1990 and June 1991 rating determinations.  At 
the hearing held before the undersigned in April 2000, the 
veteran indicated that the reason he did not receive the 
notice was because of incarceration.  He also stated that he 
did not inform the VA of his incarceration.  The record shows 
the RO used the most recent addresses provided by the 
claimant at the time both notifications were mailed.  Those 
notifications were not returned as undeliverable.  As stated 
by the Court, the presumption of regularity supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, the Court presumes that they have 
properly discharged their official duties.  Ashley v. 
Derwinski, 2 Vet. App. 62, 64 (1992).  Accordingly, the Board 
finds no basis to conclude that any failure of the veteran to 
receive notification of these determinations was due to any 
fault on the part of VA.  Assuming he did not receive such 
notifications, which is by no means clear on this record, the 
responsibility for this failure must be assigned to his own 
admitted failure to provide VA with his correct current 
address.  Hyson v. Brown, 5 Vet. App. 262 (1993).  

Since the February 1990 and June 1991 RO determinations 
remain final, the veteran generally cannot be awarded an 
increased evaluation for his service-connected PTSD prior to: 
(1) the date of receipt on November 2, 1993, of his claim to 
reopen the previously finally denied claim; or (2) the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400 (1999); Link v. West, 12 Vet. 
App. 39 (1998).  The exception to that general rule provides 
that he can receive an effective date of award of an 
increased rating, and thus also the total rating based on 
individual unemployability, if the evidence in the file shows 
that it was factually ascertainable that an increase in 
disability occurred within one year of the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).   
The Court has held, however, that the language of 38 U.S.C.A. 
§ 5110(b)(2) must be read as follows:

The effective date of an award of increased 
compensation shall be the earliest date as of 
which it is ascertainable that an increase in 
disability has occurred if application is 
received within one year from such date. 
(Emphasis in original)

Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-
98.  Thus, if the increase occurred more than one year prior 
to the date the application is received, the effective date 
must be no earlier than the date of receipt of the 
application.

In this case, the RO found that the August 5, 1993, 
outpatient treatment report, a medical report within one year 
of the November 1993 claim, provided evidence of the earliest 
date as of which an increase in symptomatology was present 
within one year of the date of the claim.  Therefore, the RO 
found that since the date of increase was factually shown 
within one year prior to the date of receipt of the November 
1993 claim, the correct effective date was August 5, 1993, 
the date it was factually ascertainable that an increase in 
disability was shown.  Accordingly, 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2) provides a basis to award an 
effective date of August 5, 1993, for the total rating.  The 
record contains several retrospective medical opinions in 
1996 and 1997 that the veteran had been disabled from PTSD 
since 1988 or earlier, and unemployable.  To the extent these 
opinions are to the effect that the veteran was either 
ratable on a schedular basis at 100 percent, or had a total 
disability due to service connected disorders for years prior 
to 1993, they would not support an earlier effective date of 
the award.  In fact, under the statutory provisions as 
interpreted by the Court in Harper, this evidence would 
undermine the effective date set by the RO.  The issue before 
the Board, however, is entitlement to an effective date prior 
to August 5, 1993, rather than the propriety of that date.  

As to the evidence within the one-year prior to November 
1993, the Board finds little indication in the August 5, 
1993, report of increased disability, and no other evidence 
establishing that it was factually ascertainable that the 
increase had occurred within the one year prior to November 
2, 1993.  In fact, the medical opinion evidence pointing to 
an increase in disability prior to November 2, 1993, is to 
the effect that the increase had occurred years prior to 
November 2, 1993, and thus, as noted above, could not support 
the current award, much less an earlier award.  

In this case the clear weight of the probative evidence is 
against the claim for an earlier effective date.  Thus, the 
benefit of the doubt doctrine is not for application.  
Accordingly, the claim must be denied.  


ORDER

The claim of entitlement to an earlier effective date for the 
award of a 100 percent disability evaluation for PTSD prior 
to August 5, 1993, is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

